Exhibit 10.22

AMENDMENT NO. 3 TO CREDIT AGREEMENT

This AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of November 21, 2012, by and among (1) AMITY OIL INTERNATIONAL PTY LTD, a
company organized and existing under the laws of Australia (“Amity”); (2) DMLP,
LTD., a Bahamas international business company (“DMLP”); (3) PETROGAS PETROL GAZ
VE PETROKIMYA ÜRÜNLERI İNŞAAT SANAYI VE TICARET A.Ş., a Turkish joint stock
company (“Petrogas”); (4) TALON EXPLORATION, LTD., a Bahamas international
business company (“Talon”); (5) TRANSATLANTIC EXPLORATION MEDITERRANEAN
INTERNATIONAL PTY. LTD., an Australian proprietary company (“TEMI”);
(6) TRANSATLANTIC TURKEY, LTD., a Bahamas international business company (“TT”,
and, together with Amity, DMLP, Petrogas, Talon and TEMI, the “Borrowers”);
(7) TRANSATLANTIC PETROLEUM LTD., a Bermuda exempted company with limited
liability (the “Parent”); (8) TRANSATLANTIC PETROLEUM (USA) CORP., a Delaware
corporation (“TP USA”); (9) TRANSATLANTIC WORLDWIDE, LTD., a Bahamas corporation
(“TW”, and, together with the Parent and TP USA, the “Initial Guarantors”);
(10) each of the lenders party hereto from time to time (the “Lenders”); and
(11) STANDARD BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”), as collateral agent (in such capacity, the “Collateral
Agent”) and as technical agent (in such capacity, the “Technical Agent”).

W I T N E S S E T H:

WHEREAS, the Initial Guarantors, the Borrowers, the Lenders, the Agents and the
LC Issuer are parties to that certain Amended and Restated Credit Agreement,
dated as of May 18, 2011 (as amended, pursuant to Amendment No. 1 to Credit
Agreement, dated as of August 4, 2011, and as further amended pursuant to
Amendment No. 2 to Credit Agreement, dated as of September 14, 2011, the “Credit
Agreement”).

WHEREAS, the Borrowers desire that certain provisions of the Credit Agreement be
amended and compliance with certain provisions of the Credit Agreement be
waived, and the Administrative Agent and the Lenders party hereto are willing to
agree to such amendments and waivers on the terms and subject to the conditions
set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
is acknowledged, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. Unless the context otherwise requires, capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement.

1.2 Interpretation. This Amendment shall be construed and interpreted in
accordance with the rules of construction set forth in Section 1 of the Credit
Agreement.

 

1



--------------------------------------------------------------------------------

SECTION 2. AMENDMENT

Subject to the conditions precedent set forth in Section 5, the Credit Agreement
shall be amended as follows:

2.1 Amended and Restated Defined Terms. Section 1.1 of the Credit Agreement
shall be amended by amending and restating the defined terms “Commitment Fee
Rate”, “Commitment Reduction Amount” and “Commitment Reduction Date” in their
entirety as follows:

““Commitment Fee Rate” means, at any time:

 

  (a) 2.20% per annum multiplied by an amount equal to the unused and
uncancelled portion of the aggregate Commitments which is less than or equal to
the Maximum Available Amount (and is available to be borrowed at such time); and

 

  (b) 1.10% per annum multiplied by an amount equal to the unused and
uncancelled portion of the aggregate Commitments (if any) that exceeds the
Maximum Available Amount (and is not available to be borrowed at such time).”

““Commitment Reduction Amount” means, on each Commitment Reduction Date
occurring in each month set forth below, the amount set forth opposite such
month:

 

End of Period

   Commitment Amount  

December 2013

   $ 67,500,000   

March 2014

   $ 60,000,000   

June 2014

   $ 52,000,000   

September 2014

   $ 45,000,000   

December 2014

   $ 37,500,000   

March 2015

   $ 30,000,000   

June 2015

   $ 22,500,000   

September 2015

   $ 15,000,000   

December 2015

   $ 7,500,000   

March 2016

   $ 0   

 

2



--------------------------------------------------------------------------------

““Commitment Reduction Date” means:

 

  (a) the last day of each Fiscal Quarter, commencing with December 31, 2013;
and

 

  (b) the Maturity Date;

provided that if any Commitment Reduction Date would otherwise fall on a day
that is not a Business Day, such Commitment Reduction Date shall instead occur
on the preceding Business Day.”

2.2 Amended Defined Terms. Section 1.1 of the Credit Agreement shall be amended
by deleting clause (i) of the defined term “Turkish Security Documents” in its
entirety and replacing it with the following:

 

  “(i) in accordance with Section 7.12(e), a pledge agreement in respect of all
of the rights of the Borrowers under their Hydrocarbon Licenses in Turkey that
are Borrowing Base Assets;”

2.3 Mandatory Commitment Reduction. Section 2.6(b) of the Credit Agreement shall
be amended and restated in its entirety as follows:

“(b) Mandatory. Notwithstanding anything to the contrary herein, on each
Commitment Reduction Date, the aggregate Commitments of all Lenders then in
effect shall be permanently reduced to an amount equal to the Commitment
Reduction Amount in respect of such Commitment Reduction Date (or, if the amount
of the aggregate Commitments at such time is less than the Commitment Reduction
Amount, an amount equal to such Commitments). Each such reduction shall be
applied to each Lender’s Commitment in accordance with its Pro Rata Share at
such time, and shall take effect without any further action on the part of such
Lender, any Borrower, any Obligor, any Secured Party or any other Person.”

2.4 Annual Financial Statements. Section 7.1(a) of the Credit Agreement shall be
amended and restated in its entirety as follows:

 

  “(a)

Annual Financial Statements. The Borrowers shall deliver to the Administrative
Agent (with sufficient copies for each Lender) a copy of (i) the audited
consolidated balance sheet of the Parent and the related audited consolidated
statements of income and of cash flows for each Fiscal Year as soon as
available, but in any event within one hundred and five (105) days after the end
of the Fiscal Year ending December 31, 2010 and within ninety (90) days after
the end of each other Fiscal Year, and (ii) the unaudited Combined balance sheet
of the Borrowers (which shall include their Subsidiaries) as at the end of each
Fiscal Year and the related unaudited Combined statements of income and of cash
flows for such Fiscal Year as soon as available, but in any event within one
hundred and sixty five (165) days after the end of the Fiscal Year ending
December 31, 2010 and within one hundred and twenty (120) days after the end of
each other Fiscal Year, in the case of (i) setting forth in comparative form the
figures for the previous Fiscal Year, reported on without a going concern

 

3



--------------------------------------------------------------------------------

  or like qualification or exception, or qualification arising out of the scope
of the audit, by KPMG LLP or another “Big Four” US firm of independent certified
public accountants otherwise reasonably acceptable to the Administrative Agent,
and in the case of (ii) setting forth in comparative form the figures for the
previous Fiscal Year, certified by a Responsible Officer of the Borrowers as
fairly stated in all material respects, and reviewed by KPMG LLP or such other
“Big Four” US firm of independent certified public accountants otherwise
reasonably acceptable to the Administrative Agent.”

2.5 Additional Collateral. Section 7.12(e) of the Credit Agreement shall be
amended and restated in its entirety as follows:

 

  “(e) Turkish Hydrocarbon Licenses. If, due to either a change in market
practice or GDPA practice or policy or the introduction of or any change in or
in the interpretation of any Applicable Law or guidelines or requests of the
GDPA after the Closing Date, the GDPA accepts for registration pledge agreements
in respect of the rights of debtors under hydrocarbon licenses, the Borrowers
shall within sixty (60) days after such change (or such later date as the
Collateral Agent may agree to in writing) execute a Turkish Security Document in
respect of their Hydrocarbon Licenses in Turkey that are Borrowing Base Assets.
The Borrowers shall promptly submit such Turkish Security Document for
registration with the GDPA and shall provide the Collateral Agent with written
evidence from the GDPA that such Turkish Security Document has been submitted
for registration with the GDPA.”

2.6 Investments. Section 8.7(g) of the Credit Agreement shall be amended and
restated in its entirety as follows”

 

  “(g) loans to the Parent or TW made by any Borrower from such Borrower’s
Residual Excess Cash, provided that (i) the Majority Lenders shall be reasonably
satisfied, based on the most recent Banking Case delivered under ARTICLE 3, that
such Borrower will have sufficient working capital to fund its operations and
meet the development plan (in each case, as forecast in such Banking Case) for
the twelve (12) month period after the extension of any such loan, (ii) all
rights of such Borrower in respect of any such loan are subject to a Security
Interest and (ii) no Default or Event of Default has occurred and is continuing,
or could reasonably be expected to occur as a result of, the making of any such
loan.”

2.7 Indemnified Matters. Section 11.10 of the Credit Agreement shall be amended
and restated in its entirety as follows:

“11.10 Indemnified Matters. Notwithstanding anything to the contrary in this
Agreement, the Agents may not include as part of any amount payable to it under
Section 11.9, Section 12.5, and/or Section 12.6, a sum representing the cost to
such Agent in terms of management time and other resources calculated on the
basis of daily or hourly rates.”

 

4



--------------------------------------------------------------------------------

SECTION 3. NO AMENDMENT FEE

Each of the Agents and the Lenders party hereto (being Lenders constituting the
Majority Lenders) agrees, and the Administrative Agent hereby acknowledges such
agreement, that the Borrowers shall not be required to pay any fee to any Agent
or any Lender solely as consideration for entering into this Amendment.

SECTION 4. AFFIRMATION

The Initial Guarantors hereby consent and agree to and acknowledge and affirm
the terms of this Amendment. The Initial Guarantors hereby further agree that
their respective guarantee obligations under Article 10 of the Credit Agreement
shall remain in full force and effect and be unaffected hereby.

SECTION 5. CONDITIONS PRECEDENT

The amendments referred to in Section 2 shall become effective if this Amendment
shall have been executed by the Initial Guarantors, the Borrowers, the Lenders
and the Administrative Agent and counterparts hereof as so executed shall have
been delivered to the Administrative Agent.

SECTION 6. MISCELLANEOUS

6.1 Representations and Warranties. Each Obligor, by signing below, hereby
represents and warrants to the Agents, the LC Issuer, and the Lenders as
follows:

(a) it is duly organized, validly existing and in good standing (if such concept
exists under the laws of its jurisdiction of organization) under the laws of its
jurisdiction of organization;

(b) the execution, delivery, and performance of this Amendment and the
consummation of the transactions contemplated hereby (i) are within its
corporate powers, (ii) have been duly authorized by all necessary corporate
action, (iii) do not contravene its constitutional documents or any applicable
law or any of its contractual obligations, and (iv) will not result in the
creation or imposition of any Lien prohibited by the Credit Agreement;

(c) no consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for its due execution and delivery of this Amendment, the performance
of its obligations hereunder or the consummation of the transactions
contemplated hereby;

(d) it has duly executed and delivered this Amendment, and upon satisfaction of
the conditions set forth in Section 5 above, this Amendment constitutes its
legal, valid, and binding obligation, enforceable against it in accordance with
its terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and by general principles of equity;

 

5



--------------------------------------------------------------------------------

(e) both before and after giving effect to this Amendment, no Default or Event
of Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Amendment; and

(f) to the extent not already made above, each of the other representations and
warranties set forth in Article 6 of the Credit Agreement is true and correct in
all material respects as of the date hereof (unless stated to relate solely to
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date).

6.2 Waiver of Claims. Each Obligor hereby waives and releases each of the
Lenders, the LC Issuer and the Agents and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries from any and all claims,
offsets, defenses and counterclaims of which it is aware that currently exist
and can now be asserted to reduce or eliminate all or any part of the
obligations of such Obligor to the Lenders, the LC Issuer and the Agents as
provided in the Loan Documents, such waiver and release being made with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

6.3 Expenses. As provided in Section 11.10 and Section 12.5 of the Credit
Agreement, but without limiting any terms or provisions thereof, each Obligor
agrees to pay on demand, all reasonable costs and expenses incurred by the
Agents in connection with the preparation, negotiation, and execution of this
Amendment, including without limitation the reasonable costs and fees of the
Agents’ legal counsel, regardless of whether this Amendment becomes effective in
accordance with the terms hereof.

6.4 Credit Agreement Unaffected. Each reference to the Credit Agreement herein
or in any other Loan Document shall hereafter be construed as a reference to the
Credit Agreement as amended hereby. Except as herein otherwise specifically
provided, all provisions of the Credit Agreement and the other Loan Documents
shall remain in full force and effect and be unaffected hereby. This Amendment
is a Loan Document.

6.5 Entire Agreement. This Amendment, together with the Credit Agreement and the
other Loan Documents, integrates all the terms and conditions mentioned herein
and supersedes all oral representations and negotiations and prior writings with
respect to the subject matter hereof.

6.6 Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

6.7 Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

6



--------------------------------------------------------------------------------

6.8 Submission to Jurisdiction. EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, AND APPELLATE COURTS FROM ANY THEREOF, IN ANY
LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF AN AGENT, A LENDER OR THE LC
ISSUER OR AN OBLIGOR IN CONNECTION HEREWITH OR THEREWITH; PROVIDED, THAT NOTHING
HEREIN SHALL LIMIT THE RIGHT OF AN AGENT, A LENDER OR THE LC ISSUER TO BRING
PROCEEDINGS AGAINST AN OBLIGOR IN THE COURTS OF ANY OTHER JURISDICTION.

6.9 Jury Trial Waiver. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH, THIS AMENDMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE
PARTIES IN CONNECTION HEREWITH. EACH PARTY ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AMENDMENT.

[Remainder of page left blank intentionally.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first written above.

 

AMITY OIL INTERNATIONAL PTY LTD., as a Borrower By:   /s/ Wil F. Saqueton Name:
  Wil F. Saqueton Title:   Director

 

DMLP, LTD., as a Borrower By:   /s/ Wil F. Saqueton Name:   Wil F. Saqueton
Title:   Vice President

 

PETROGAS PETROL GAZ VE

PETROKIMYA ÜRÜNLERI İNŞAAT SANAYI VE TICARET A.Ş., as a Borrower

By:   /s/ Wil F. Saqueton Name:   Wil F. Saqueton Title:   Director

 

TALON EXPLORATION, LTD., as a Borrower By:   /s/ Wil F. Saqueton Name:   Wil F.
Saqueton Title:   Vice President

 

TRANSATLANTIC EXPLORATION MEDITERRANEAN INTERNATIONAL PTY. LTD., as a Borrower
By:   /s/ Wil F. Saqueton Name:   Wil F. Saqueton Title:   Director

SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

TRANSATLANTIC TURKEY, LTD., as a Borrower By:   /s/ Wil F. Saqueton Name:   Wil
F. Saqueton Title:   Vice President

 

TRANSATLANTIC PETROLEUM LTD, as a Guarantor By:   /s/ Wil F. Saqueton Name:  
Wil F. Saqueton Title:   Vice President

 

TRANSATLANTIC PETROLEUM (USA) CORP, as a Guarantor By:   /s/ Wil F. Saqueton
Name:   Wil F. Saqueton Title:   President

 

TRANSATLANTIC WORLDWIDE, LTD., as a Guarantor By:   /s/ Wil F. Saqueton Name:  
Wil F. Saqueton Title:   President

SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

STANDARD BANK PLC, as Administrative Agent By:   /s/ Ola Busari Name:   Ola
Busari Title:   Senior Manager

 

By:   /s/ Zakia Mannan Name:   Zakia Mannan Title:   Senior Manager

 

STANDARD BANK PLC, as Collateral Agent By:   /s/ Ola Busari Name:   Ola Busari
Title:   Senior Manager

 

By:   /s/ Zakia Mannan Name:   Zakia Mannan Title:   Senior Manager

 

STANDARD BANK PLC, as Technical Agent By:   /s/ Aurelie Tan Name:   Aurelie Tan
Title:   Senior Manager

 

By:   /s/ Alistair Reid Name:   Alistair Reid Title:   Senior Vice President

SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

STANDARD BANK PLC, as a Lender By:   /s/ Aurelie Tan Name:   Aurelie Tan Title:
  Senior Manager

 

By:   /s/ Alistair Reid Name:   Alistair Reid Title:   Senior Vice President

 

BNP PARIBAS (SUISSE) SA, as a Lender By:   /s/ F.X. Reignier Name:   F.X.
Reignier Title:    

 

By:   /s/ Adrien Bouchet Name:   Adrien Bouchet Title:    

SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT